Gilbert, J.
The court below must have found that the agreement sworn to by Stiger, namely, that the plaintiff should purchase at the foreclosure sale for the amount of the judgment, was in fact made. We do not feel warranted to reverse that conclusion. Assuming the existence of that agreement, it would be unconscientious and. inequitable to allow the sale to stand. Frost v. Myrick, 1 Barb. 370. The defendant, it is true, has been guilty of laches, but that fact affects only the terms on which he should be relieved. For has the purchaser acquired a vested right which prevents the interference of the court. On the contrary, by becoming a purchaser, he submitted himself to the jurisdiction of the court for all purposes relating tó him in that character as if he had been a party to the suit. Requa v. Rea, 2 Paige, 341; Cazet v. Hubbell, 36 N. Y. 677.
The order should be affirmed, but without costs.

Order affirmed.